Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed November 15th, 2021, with respect to the 35 USC 103 rejections have been fully considered and are persuasive in light of the claim amendments.  The 35 USC 103 rejections have been withdrawn.

Allowable Subject Matter
The present invention is directed toward a processor with parallel execution units that performs instructions which have a width greater than a first result bus.  The parallel execution units perform a single operation on different input data.  When a second execution unit is determined to be masked, the processor issues an instruction as a single cycle wide operation, and uses the result bus of the second execution unit to transmit results.  If the second execution unit is not masked, the instruction is issued as two narrow operations and the results are output on the first execution unit’s result bus.  The closest prior arts of record are White (US 5,903,772), Oberman (US 6,029,244), and DeGroot (US 4,766,564).
The references, taken in combination, teach a processor with parallel execution units that performs instructions which have a width greater than a first result bus.  The parallel execution units perform a single operation on different input data.  When the processor issues an instruction as a single wide operation, it uses the result bus of the second execution unit to transmit results.  Otherwise, the results are output on the first execution unit’s result bus.  However, the references fails to teach the processor issuing instructions as either a single wide operation or two narrow operations based on whether or not the second execution unit is masked.
Therefore, the references, when taken alone or in combination, do not teach a processor issuing instructions as either a single wide operation or two narrow operations based on whether or not a second execution unit is masked in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182